DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Robert Babayi on 4/22/25021.

The application has been amended as follows: 
As claim 8 “the claim without number”, this claim “(Original) The method of claim 1, wherein at least one of a request for retransmission of the transmitted packet or a retransmission of the transmitted packet is transmitted over a physical link that is different from the physical link used for transmission of the transmitted packet”  has been replaced with --The method of claim 1, wherein at least one of a request for retransmission of the transmitted packet or a retransmission of the transmitted packet is transmitted over a physical link that is different from the physical link used for transmission of the transmitted packet. --.
As claim 24, line 12, “sing an erasure coding function,” has been replaced with –using an erasure coding function,--.
	As claim 34, lines 10-11, “wherein at least one of N or M is greater than one” has been replaced with -- wherein N and M are greater than one.--.

Allowable Subject Matter
Claims 1-40 allowed in view of Patent Board Decision dated 3/30/2021. 
In summary, the Patent Board Decision concluded that Chen et al 2002/0174395 fails to meet the requirements of anticipation under 35USC102. Specifically as related to the limitation of “….receiver waiting time, is a non-zero delay less than a round trip latency between the sender and receiver nodes” within a structure of the claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 10, 13, 24-25 and 39, the office believes figure 3 of Chen discloses “…upon determining of packet recovery condition associated with a transmitted packet from sender to receiver, transmitting N requests for retransmission of transmitted packet to sender at N schedules times and upon the first receipt of a request for retransmission of the transmitted packet, performing M retransmissions of the transmitted packet from sender node at M scheduled times”.
 Specifically, Chen teaches a sender node Ref 12 for sending message Ref 44 to receiver Ref 12 which detects an error in the received message Ref 44, schedules N Naks Ref 52A, 52B, 52C and Ref 54A, 54B, 54C, Sender receives Nak Ref 54B, then scheduling M retransmission packet Ref 48a and 48b.  

Other prior art made of record, specifically Abrol US2005/0117521 discloses (see figure 5) a receiver, Ref 502, for detecting an error in the received message, scheduling for transmitting N times of NAKs, Ref 508 and starting a NAK timer “receiver timer” Ref 506.
Other prior art made of record, specifically, Niu US 2002/00693388 discloses (see figure 2) that in response to receiving a NAK, scheduling N retransmitting packets with a waiting time Ref D between a first and a subsequence retransmitted packets wherein waiting time is less than round trip delay.
As noted above, the prior arts do not disclose or make obvious to “….receiver waiting time, is a non-zero delay less than a round trip latency between the sender and receiver nodes within a structure of the claims.”
With respect to claims 34 and 40, Chen discloses (see figure 3) a sender node Ref 12 for sending message Ref 44 to receiver Ref 12 which detects an error in the received message Ref 44, schedules N Naks Ref 52A, 52B, 52C and Ref 54A, 54B, 54C, Sender receives Nak Ref 54B, then scheduling M retransmission packet Ref 48a and 48b.
Using prior art Niu as an example where figure 2 of Niu teaches that in response to receiving a NAK, scheduling N retransmitting packets with a waiting time Ref D 
However, as noted above, Niu fails to anticipate or render obvious “receiving N requests for retransmission of a transmitted packet by the sender node; and only upon the first receipt of a request for retransmission of the transmitted packet, performing M retransmissions of the transmitted packet at M scheduled time, wherein at least one of the M scheduled time includes a sender waiting time, wherein N and M are non-zero positive integers, and wherein N and M are greater than one wherein the sender waiting time is a non-zero delay between the end of one retransmission and the start of a subsequent retransmission that is also less than the round trip latency”.
It is examiner’s position, that lieu of the Patent Board reversal, specifically citing that Chen does not anticipate the limitation “only upon the first receipt of a request for retransmission of the transmitted packet, performing M retransmissions of the transmitted packet at M scheduled time, wherein at least one of the M scheduled time includes a sender waiting time, wherein N and M are non-zero positive integers, and wherein N and M are greater than one wherein the sender waiting time is a non-zero delay between the end of one retransmission and the start of a subsequent retransmission that is also less than the round trip latency”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.